Citation Nr: 0823255	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  03-24 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right eye injury.

2.  Entitlement to service connection for residuals of a 
shrapnel injury to the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from June 1968 to June 1971.

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

The veteran testified before a Veterans Law Judge at the RO 
in February 2006.  A transcript of his hearing has been 
associated with the record.

In June 2006 the Board denied the veteran's claims.  He 
appealed to the Court of Appeals for Veterans Claims (Court), 
and in July 2007 the Court granted the Parties' Joint Motion 
for Remand and remanded the appeal for compliance with the 
instructions in the Joint Motion.  

In October 2007 the appeal was remanded to afford the veteran 
an additional hearing before the Board.  In January 2008 the 
veteran testified before the undersigned Veterans Law Judge.  
A transcript of the hearing has been associated with the 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran maintains that he has headaches, photophobia, and 
a right central field defect as the result of eye problems 
identified in service.  In the July 2007 Joint Motion, the 
parties noted that the question of whether there was a need 
for a VA medical examination of the veteran's eye complaints 
was reasonably raised by the record.  They indicated that 
there were in-service records of eye complaints consisting of 
sudden blurred vision during a physical training test in 
August 1968.  In October 1968, the veteran was seen with 
complaints of headaches.  The parties also observed that the 
record contained current diagnoses of photophobia and a 
central field defect.  Statements by the veteran indicate 
that he has suffered from the claimed symptoms since service, 
and a statement by his father also indicates symptoms since 
service.

Because the Board may not rely on its own unsubstantiated 
medical conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), it must rely on an informed medical opinion in 
order to adjudicate a claim. Thus, pursuant to 38 C.F.R. § 
3.159(c)(4), it appears that a VA examination is necessary 
because (1) the record contains competent evidence of current 
symptomatology and treatment regarding photophobia and a 
central field defect; (2) the veteran's service medical 
records indicate complaints pertaining to his eyes; and (3) 
there is evidence of continuity of symptomatology capable of 
lay observation.  See McClendon v. Nicholson, 20 Vet. App. 79 
(2006) (recognizing that the latter element is a low 
threshold).  Thus, the Board has determined that an 
examination should be conducted to determine the nature and 
etiology of any currently present residuals of the eye 
complaints identified in service.

With respect to the claimed right knee disability, the Board 
notes the veteran's assertion that his claimed disabilities 
are related to combat service.  38 U.S.C.A. § 1154(b) (West 
2002) provides that the Secretary shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Section 1154(b) does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service connected.  Collette v. Brown, 82 F.3d 389, 392 
(Fed. Cir. 1996).  Rather, it aids the combat veteran by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  Id.

The Board observes that the veteran's service personnel 
records do not reflect that he received any award indicative 
of combat.  The Board also observes, however, that the 
veteran has submitted records showing that he served in the 
5th Special Forces Group (Airborne) 1st Special Forces, and 
that he was stationed at MSG Charles B. Hoskins Special 
Forces compound adjacent to Bien Hoa Air Base.  In a February 
2006 letter, the veteran's former commander in Vietnam 
recalled that the veteran had been struck by shrapnel as the 
result of a 122mm rocket attack, and that the injury required 
a couple of stitches.  The statement by the veteran's 
commander is consistent with his report of an injury from 
rocket shrapnel.  Review of the record as a whole leads the 
Board to accept that the veteran suffered trauma to his right 
lower extremity in Vietnam.

The evidence of record documents that the veteran sought 
treat not available.  The July 2002 VA examiner provided a 
diagnosis of status post shrapnel injury, right knee, with 
residual pain.  He also noted that there was an old healed 
fracture of the proximal tibia with anatomic alignment.  At 
the time of the examination, the veteran reported not only 
the incident in service, but that he had been kicked in the 
right knee by a horse some 20 years previously.  The examiner 
did not provide an opinion regarding the etiology of the 
veteran's current right knee disability, nor did he indicate 
that he had reviewed the record prior to making his report.  
In light of these circumstances, the Board has determined 
that an additional examination is necessary.

1.  Schedule the veteran for a VA 
examination or examinations to determine 
the extent and etiology of any currently 
present residuals of eye injury or 
disease in service.  Upon examination and 
review of the entire claims folder, the 
examiner should specifically state 
whether there are residuals of any eye 
injury, to include headaches and 
photophobia, as well as a right central 
defect.  With respect to each clinical 
finding, the examiner should provide an 
opinion regarding whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
identified disability is related to any 
injury, disease, or manifestation in 
service. 

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

2.  Schedule the veteran for a VA 
examination to determine the extent and 
etiology of his right knee disability.  
Upon examination and review of the entire 
claims folder, the examiner should 
identify all disabilities of the right 
knee.  The examiner should also provide 
an opinion regarding whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
any current disability of the right knee 
is related to any injury, disease, or 
manifestation in service. 

In reaching his or her conclusion, the 
examiner should specifically account for 
the absence of clinical pathology on 
discharge examination.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




